         Case 1:20-cv-07311-LAK Document 14 Filed 09/15/20 Page 1 of 2




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
Civil Division

JAMES G. TOUHEY, JR.
Director
STEPHEN R. TERRELL (CA Bar No. 210004)
Attorney
Torts Branch, Civil Division
United States Department of Justice
P.O. Box 888
Washington, DC 20044
Telephone:     (202) 353-1651
Facsimile:     (202) 616-5200
Email:         stephen.terrell2@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 E. JEAN CARROLL,
                                                  ECF Case
                       Plaintiff,
                                                  No. 1:20-cv-7311-LAK-JLC
               -against-

 DONALD J. TRUMP, in his personal
 capacity,

                       Defendant.


                            AMENDED NOTICE OF LODGING

       Attached hereto, the United States lodges the entire state court docket for Carroll v.

Trump, N.Y. Sup. Ct. No. 160694/2019, as of the time of removal.

 Dated: September 15, 2020                        JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General
                                                  Civil Division

                                                  JAMES G. TOUHEY, JR.
                                                  Director

                                                  S/ Stephen R. Terrell
                                                  STEPHEN R. TERRELL (CA Bar No.
Case 1:20-cv-07311-LAK Document 14 Filed 09/15/20 Page 2 of 2




                               210004)
                               Attorney
                               Torts Branch, Civil Division
                               United States Department of Justice
                               P.O. Box 888
                               Washington, DC 20044
                               Telephone:     (202) 353-1651
                               Facsimile:     (202) 616-5200
                               Email:         stephen.terrell2@usdoj.gov




                            -2-
